Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 1 of 17




                             EXHIBIT 18
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 2 of 17




Redacted
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 3 of 17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 4 of 17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 5 of 17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 6 of 17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 7 of 17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 8 of 17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 9 of 17
           Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 10 of
                                                 17




Redacted




Redacted
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 11 of
                                      17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 12 of
                                      17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 13 of
                                      17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 14 of
                                      17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 15 of
                                      17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 16 of
                                      17
Case 1:20-cv-22957-RNS Document 168-1 Entered on FLSD Docket 06/29/2021 Page 17 of
                                      17
